Citation Nr: 0637581	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-13 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for nerve damage of the low 
back with radiating pain and post-operative residuals of a 
perirectal abscess removal. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1955 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision that denied 
service connection for a claim of degenerative disc and joint 
disease lumbar spine, also claimed as nerve damage of the low 
back, with radiating pain, as a post-operative residual of 
the removal of a perirectal abscess.  The veteran filed a 
notice of disagreement (NOD) in December 2001.  The RO issued 
a statement of the case (SOC) in March 2003 and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in April 2003.  A supplemental 
statement of the case (SSOC) was issued in January 2006.  

The appellant in his April 2003 substantive appeal, requested 
a hearing before a member of the Board at the RO.  In a June 
2003 correspondence, he waived his right to an in-person 
hearing with a member of the Board and requested a video 
conference hearing at the RO. 

In January 2005 the veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge 
at the RO; a transcript of that hearing is of record.

In March 2005 the Board remanded this matter to the RO for 
further development.  After accomplishing the requested 
actions, the RO continued the denial of the claim (as 
reflected in the June 2006 SSOC) and returned this matter to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal been accomplished.  

2.  Nerve damage of the low back with radiating pain, as 
shown by magnetic resonance imaging (MRI), is not a post-
operative residual of a perirectal abscess removal that was 
performed during service.

3.  The preponderance of the medical evidence of record is 
against a finding that any current nerve damage in the low 
back is due to perirectal abscess removal that was performed 
during service.  


CONCLUSION OF LAW

The criteria for service connection for nerve damage of the 
low back, with radiating pain, as a post-operative residual 
of the removal of a perirectal abscess, are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§  3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a January 2001 Application for Benefits (VA 
Form 21-526) the veteran specifically filed his claim for 
nerve damage of the spinal cord with severe pain in the lower 
back.  In an March 2001 letter, the RO indicated to the 
veteran that it had received his January 2001 claim for 
benefits and then provided him notice regarding what 
information and evidence was needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports, as well as the veteran's lay 
statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

The report of the veteran's entrance examination is negative 
for any spinal problems.  Service medical records (SMRs) also 
include the October 1956 clinical record cover sheet and 
discharge narrative summary reflecting hospitalization for 
incision and drainage of a perirectal abscess under teracaine 
spinal anesthesia.   The records reflect that the veteran 
recovered "essentially well".  Records noted a small sinus 
opening not at the site of the original incision.  SMRs show 
no evidence of post-operative complaints of back pain or left 
lower extremity clumsiness or weakness related to the spinal 
anesthesia.  Additionally, SMRs show no evidence of treatment 
for or diagnosis of any post-operative spinal or back 
condition related to the surgery or anesthesia administered 
in service.

The veteran's October 1958 separation examination Report of 
Medical Examination reflected the spinal, musculoskeletal, 
and lower extremities within normal limits.  A three inch 
pilonidal surgical scar was recorded.  The examiner noted 
pilonidal cyst excision 1956 Eglin Air Force Base, Florida, 
hospitalized for seven days with normal recovery and no 
complications.

In a February 2000 letter Scott Manis, D.C., reported that 
the veteran presented in November 1999 with complaints of low 
back pain and left lower extremity muscle weakness.  Dr. 
Manis reported the veteran's contention that the symptoms 
occurred after the 1956 surgery and spinal anesthesia, and 
has progressively worsened.  The examiner reported L5-S1 mild 
disc degeneration with no evidence of recent or old 
fractures.  He reported suggested nerve damage and 
degeneration representing a permanent severe impairment with 
a poor prognosis.

The veteran in a March 2001 statement contended that he had 
no intervening back injuries subsequent to the 1956 surgery.  
He stated that in 1991 he quit his job due to difficulty 
ambulating and impaired use of the left lower extremity after 
bending at the waist.

VA medical records for the period March 2000 to December 2002 
reflect the veteran's numerous complaints of low back pain 
described as localized tailbone pain since 1956.  An October 
2000 note reports a history of severe low back pain secondary 
to a small compression fracture.  In October 2002 and April 
2003 reports, examiners noted that the veteran's complaints 
were thoroughly investigated and no significant problems were 
found per the patient.  

On VA Neurology examination in May 2005, the veteran's 
contended that several weeks following the 1956 surgery and 
spinal anesthesia, he experienced left lower extremity 
clumsiness when he stood up.  He reported non radiating low 
back pain with pressure and tightness, with no numbness since 
the 1956 surgery.  He attributed his symptoms to the spinal 
anesthesia and denied any subsequent intervening injuries, 
events, or surgeries. 

The examiner reviewed the claims file before the examination 
and reported objective findings that the veteran required no 
over the counter or prescription pain medications for his 
symptoms.  Extremities were negative for cyanosis, edema or 
clubbing, however, there were dystrophic changes in the 
lateral aspects of both calves.  No palpable paravertebral 
tenderness was assessed.  Muscle stretch reflexes were 
reported as symmetric.  The veteran was able to walk on 
heels, toes, and in tandem without difficulty.  His gait was 
described as normal antalgic with a normal stride length.

The examiner opined that the low back pain was as likely as 
not related to the spinal that he had in the service.  She 
stated that if it is chronic arachnoiditis, it is mild, 
because it does not radiate or cause focal weakness, and he 
states he does not take anything for this.  

The examiner recommended an MRI of the L-S spine with and 
without contrast to determine the severity.  The report of 
the August 2005 MRI reported findings of a circumferential 
disc bulge with facet hypertrophy leading to bilateral neural 
foraminal compromise and compromise of the exiting L5 nerve 
roots on both sides at the L5 - S1 level.

The same examiner in a December 2005 addendum to the March 
2005 VA examination report opined that after reviewing the 
MRI, it was less likely than not that the veteran had low 
back pain that may be related to the spinal in service.  With 
the absence of an abnormality on the MRI and the quality of 
the pain makes it less likely due to the spinal.  There is no 
mention of arachnoiditis on the MRI report.  It was the 
examiner's opinion that the herniated disc mentioned in the 
report was not caused by the spinal procedure while in the 
service.

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for nerve damage of the low 
back, with radiating pain, as a post-operative residual of 
the removal of a perirectal abscess. 

The VA examiner opined in the December 2005 addendum that it 
was less likely than not that the veteran had low back pain 
that may be related to the spinal in service.  With the 
absence of an abnormality on the MRI and the quality of the 
pain makes it less likely due to the spinal.  There was no 
mention of arachnoiditis on the MRI report.  It was the 
examiner's opinion that the herniated disc mentioned in the 
report was not caused by the spinal procedure while in the 
service.

The Board finds this evidence compelling because it is based 
on an MRI report of the veteran's low back that shows that 
any nerve damage is due to an unrelated herniated disc.  

The Board notes that the same VA examiner opined in the May 
2005 examination report that the veteran's low back pain was 
likely related to the removal of a perirectal abscess.  The 
examiner, however, ordered an MRI to confirm her findings.  
As noted, based on the MRI findings, the VA examiner 
concluded that it was less likely that any nerve damage is 
due to the procedure during service.

The Board has also considered the February 2000 report 
provided by Dr. Manis, but finds that it lacks probative 
weight in comparison to the December 2005 VA addendum.  The 
doctor's findings are not based on an MRI study.

Hence, the Board finds that the most persuasive opinion on 
the nexus question weighs against the claim.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board does not doubt the sincerity of the veteran's 
belief that his current low back pain is related to his 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training and expertise, the veteran is simply not competent 
to provide a probative opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson 
is generally not capable of opining on matters requiring 
medical knowledge').  Hence, the veteran's assertions in this 
regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for nerve damage of the low back 
with radiating pain and post-operative residuals of a 
perirectal abscess removal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for nerve damage of the low back with 
radiating pain and post-operative residuals of a perirectal 
abscess removal is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


